Citation Nr: 0733606	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  99-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2001, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folders.  When the case was most recently before the Board in 
April 2006, it was decided in part and remanded in part.  The 
case has since been returned to the Board for further 
appellate consideration.


REMAND

When the case came before the Board in April 2006, the Board 
determined that the veteran should be afforded another VA 
examination because the report of a June 2005 VA examination 
was inadequate for adjudication purposes.  In the April 2006 
Remand, the Board stated the following:

Pursuant to the Board's August 2004 
Remand, the veteran was afforded a VA 
examination in June 2005 addressing the 
etiology of his low back disability.  
However, the report of this examination 
is inadequate for adjudication purposes.  
In this regard, the Board notes that the 
examiner stated that the veteran had a 
back injury in-service; however, that 
injury was 20 years before his 
discectomy.  Consequently, any opinion 
linking the veteran's current disc 
disease to the service injury would be 
speculative.  While the examiner appears 
to identify and rely upon a 20-year 
absence of back complaints, the veteran's 
documented post-service medical history 
includes back complaints as early as 1973 
with subsequent hospitalization for 
lumbosacral strain in 1981.

While the case was in remand status, the physician who 
performed the June 2005 VA examination discussed above, 
reexamined the veteran in October 2006.  Following this 
examination, he stated that the 40-year gap between the 
veteran's in-service injury and any current symptoms makes it 
impossible to establish a relationship between the two 
without resorting to speculation.

While this VA physician has made it clear that he is unable 
to provide the opinion required by the Board, the Board 
believes that the required opinion can be provided by a 
physician with appropriate expertise who has carefully 
reviewed the claims folders.  Consequently, the Board 
concludes that the veteran should be afforded another VA 
examination.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise, other than the 
physician who examined the veteran in June 
2005 and October 2006, to determine the 
nature and etiology of any currently 
present low back disability.  The claims 
folders and a copy of this remand must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

The examiner should assume that the 
veteran received conservative treatment 
for low back pain in service and that he 
has had recurrent low back pain since 
service.  The examiner should also take 
note of the evidence indicating that the 
veteran injured his low back prior to 
service and the medical evidence 
documenting the veteran's post-service 
back problems.  Following the examination 
of the veteran and the review of the 
claims folders, the examiner should answer 
the following questions with respect to 
each currently present low back disorder.

Is there a 50 percent or better 
probability that the disorder was present 
in service and if so, did the disorder 
clearly and unmistakably exist prior to 
the veteran's entrance onto active duty?

With respect to any such disorder which 
the examiner believes existed prior to the 
veteran's entrance onto active duty, did 
the disorder clearly and unmistakably 
undergo no chronic increase in severity as 
a result of service?

With respect to any currently present low 
back disorder which the examiner believes 
was not present during military service, 
is it at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service?

The supporting rationale for all opinions 
expressed must also be provided.

2.  Thereafter, the RO or the AMC must 
review the examination report and ensure 
that it complies with the Board's 
directive.  If it does not, the RO or the 
AMC should return it to the examiner for 
an appropriate addendum.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

4.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for a low back disability.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, and given the requisite opportunity 
to respond before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to the 
ultimate outcome in this case.  

The veteran need take no action until his is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



